Citation Nr: 0816076	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which determined that the 
veteran's claim of entitlement to a total disability rating 
for compensation, due to individual unemployability (TDIU) 
remained denied.  To this, the Board notes that the RO denied 
the claim in a December 2000 rating decision.  The veteran 
submitted a notice of disagreement in February 2001, and a 
statement of the case (SOC) was issued in March 2001.  The 
veteran, however, did not perfect an appeal to the claim 
following his receipt of the SOC as he did not provide VA 
with a timely substantive appeal.  The above-mentioned June 
2003 rating action arises from the veteran's January 2003 
claim to reopen.  See VA Form 21-8940.  

The veteran provided testimony at a hearing conducted at the 
RO by the undersigned Acting Veterans Law Judge in September 
2006.  A transcript of the hearing has been associated with 
the claims folder.  

The Board remanded this case in June 2007 so that additional 
development of the evidence could be conducted.  

Finally, as noted in the June 2007 remand, the veteran has 
raised a claim of entitlement to service connection for 
painful and tender scars as a result of surgery for his 
service-connected lobectomy.  This claim remains undeveloped 
and uncertified for appellate review.  Hence, it is once 
again referred to the RO for immediate and appropriate 
action.


FINDINGS OF FACT

1.  The veteran is service-connected for one disability, 
bronchiectasis with left lower lobectomy, evaluated at 60 
percent.  The combined evaluation is 60 percent.

2.  The veteran's service-connected disability, alone, does 
not render him unemployable.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in November 2003, June 
2004 and July 2007 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
veteran in obtaining identified and available evidence needed 
to substantiate a claim, and as warranted by law, affording 
VA examinations.  The April 2004 and June 2004 correspondence 
both informed the veteran of the need to submit all pertinent 
evidence in his possession.  A March 2006 letter also 
provided adequate notice of how effective dates are 
assigned.  While the veteran may not have received full 
notice prior to the initial decision, after notice was 
provided the veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  The claimant 
was provided the opportunity to present pertinent evidence; 
he also provided testimony before the undersigned at a 
hearing.  Finally, after all notification was provided to the 
veteran and he had an opportunity to respond, his claim was 
subsequently readjudicated in an October 2007 supplemental 
SOC (SSOC).  In sum, there is no evidence of any VA error in 
notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication. 

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 
 If there is only one service-connected disability, it must 
be rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b). 
 Finally, the service-connected disabilities must be so 
severe as to produce unemployability, in and of themselves, 
without regard to unemployability attributable to age of the 
veteran or to other disabilities for which service connection 
has not been granted.  38 C.F.R. § 3.341.  That is, a TDIU 
may not be assigned if unemployability is a product of 
advanced age, or of other nonservice-connected disabilities, 
rather than a result of functional impairment due solely to 
service-connected disabilities.  38 C.F.R. § 4.19.

Here, the veteran is service connected for bronchiectasis 
with left lower lobectomy evaluated as 60 percent disabling. 
 The combined evaluation is 60 percent.  See May 2003 RO 
rating decision.  Thus, the schedular criteria of 38 C.F.R. 
§ 4.16(a) are satisfied.  

The question thus presented by the veteran's appeal is 
whether he is unemployable by reason of his service-connected 
disability, considering his educational and occupational 
background.  As indicated as part of his initial July 2000 
application for TDIU (see VA Form 21-8940), the veteran 
reported having completed one year of high school, and 
indicated that he last worked in 1997.  Contrastingly, as 
part of a second application for TDIU (see VA Form 21-8940) 
received by VA in January 2003, the veteran reported having 
completed four years of high school, and indicated that he 
last worked in 1992.  

The record does not document the presence of functional 
limitations imposed by the veteran's service-connected 
bronchiectasis with left lower lobe lobectomy, which would 
preclude the performance of substantially gainful employment.  
In this regard, the Board acknowledges that the veteran has 
been treated for his service-connected disability for a 
number of years.  Pertinent records include an August 1972 VA 
Operation Report showing that bronchiectasis with left lower 
lobectomy was diagnosed; a left thoracotomy with left lower 
lobectomy was performed.  An April 1995 employee medical 
screening report shows that the veteran failed a pulmonary 
function screening examination.  VA respiratory examination 
findings from March 1998 included moderate obstructive 
disease discerned on pulmonary testing.  The veteran was 
using Atrovent and Ventolin multiple times a day.  He added 
that he had experienced chest infections once or twice a 
year, and that he had lost 20 pounds in the past six months.  
The report of a May 2003 VA general examination report shows 
that the examiner commented that the veteran exhibited signs 
of chronic bronchitis.  Inhaler use was reported, as well as 
the taking of Guaifenesin.  Pulmonary testing was ordered.  A 
May 2003 examination addendum described pulmonary function 
test results of moderate to severe obstruction.  An August 
2007 VA primary care provider clinic note includes diagnoses 
of chronic obstructive pulmonary disease and asthma.  VA 
pulmonary function test results from September 2007 show mild 
to no impairment of ventilatory function.  However, the 
symptoms indicated in the above-discussed medical records are 
reflected in the current 60 percent rating.

Of particular note is the opinion rendered by a VA examiner 
included as part of an August 2007 VA respiratory 
examination.  The examiner noted that he had reviewed the 
veteran's claims file "extensively."  This review is 
apparent, as the examiner discussed in detail the veteran's 
medical and occupational history.  Supplied diagnoses 
included bronchiectasis, status post left lower lobe 
resection; minimal obstructive lung disease; and tobacco use 
disorder, currently in remission.  The examiner opined that 
there "appears to be no reason that the [veteran] is, in 
this author's opinion, unemployable."  He mentioned that 
during the course of the 40 minute examination no outward 
expressions of respiratory distress or use of accessory 
muscles of respiration was observed.  Shortness of breath was 
also not observed.  The examiner added, as part of an 
addendum to the examination report, that the veteran's usual 
occupation is that he did not work.  He added that the 
veteran's "present medical conditions give no evidence of 
interfering with that.  He is independent in his activities 
of daily living."  The Board notes that this examiner's 
opinion is distinguished from the May 2003 examiner's opinion 
that the veteran was unemployable, in that the May 2003 
examiner states that the veteran was unemployable due to a 
nonservice connected back disability, while the August 2007 
examiner considered only the veteran's service connected 
respiratory disability in concluding that the veteran is 
capable of employment. 

Based on the August 2007 opinion and review of the entire 
record, the Board concludes that the preponderance of the 
evidence does not demonstrate that the veteran's service-
connected disability alone, when considered in association 
with his educational attainment and occupational background, 
render him unable to secure or follow a substantially gainful 
occupation.  Accordingly, a total disability rating based 
upon individual unemployability due to service-connected 
disability under the provisions of 38 C.F.R. § 4.16(b) is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).

The Board has also considered entitlement to a total rating 
on an extraschedular basis, but application of extraschedular 
provisions is not warranted in this case.  38 C.F.R. 
§ 3.321(b).  There is no objective evidence that the 
veteran's service connected disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 

	(CONTINUED ON NEXT PAGE)




hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to TDIU is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


